On the facts stated in the opinion of the Court of Appeals, the judgment of this court is that in the purchase of the fertilizer from the farm bureau, Redmon acted as the trustee or agent of the bank, and that, upon the delivery of the fertilizer to him under this arrangement, the legal title to the fertilizer vested in the bank and not in Redmon, and it was not subject to the judgment lien and execution levied on it by the sheriff. 26 R. C. L. 1194, § 30; Hill v. Hill et al.,216 Ala. 435, 113 So. 306.
The writ of certiorari is therefore denied.
Writ denied.
ANDERSON, C. J., and THOMAS, BROWN, and KNIGHT, JJ., concur.